Citation Nr: 1034773	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD) from July 
12, 2005, to November 12, 2009.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine (claimed as cervical spine 
arthritis) as secondary to a service-connected shell fragment 
wound to the left axilla.

3.  Entitlement to service connection for arthritis of the 
bilateral shoulders as secondary to a service-connected shell 
fragment wound to the left axilla.

4.  Entitlement to service connection for arthritis of the left 
arm as secondary to a service-connected shell fragment wound to 
the left axilla.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
arthritis of the cervical spine, bilateral shoulders and left arm 
as secondary to a service-connected  shell fragment wound.  A 
timely appeal was noted from that decision.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on September 9, 2008.  A 
copy of the hearing transcript has been associated with the file.

In August 2009, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.  The 
Board is satisfied there was substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

 

The matter of entitlement to service connection for major 
depression was raised in a November 2009 VA examination, but has 
not been adjudicated by the RO, and it is referred to the RO for 
appropriate action.  The issue of entitlement to an increased 
rating for PTSD is addressed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
degenerative disc disease of the cervical spine is related to a 
service-connected disability.

2.  The Veteran does not have a current bilateral shoulder 
disability, other than residuals of a right clavicle fracture, is 
related to a service-connected disability.  

3.  The Veteran does not have a current left arm disability that 
is related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine is not 
proximately due to, the result of, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  Bilateral shoulder arthritis is not proximately due to, 
the result of, a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  Left arm arthritis is not proximately due to, the result of, 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2005 and January 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In light of the Board's denial of the appellant's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the appellant 
under the holding in Dingess.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claims.  The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection is also permissible on a secondary basis for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service connected condition.  38 
C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 
439 (1995).

Analysis

As a preliminary matter, claims for service connection for 
arthritis of the cervical spine, left arm, and bilateral 
shoulders on a direct basis were withdrawn by the Veteran during 
his September 2008 hearing.  Consequently, the matter of direct 
service connection for arthritis of the cervical spine, left arm, 
and bilateral shoulders will not be discussed here.

The Veteran first reported cervical spine, left arm, and shoulder 
pain, as due to a service-connected shell fragment wound, in his 
July 2005 claim.  In April 2006, the Veteran was diagnosed with 
cervical spondylosis via magnetic resonance imaging (MRI).  A 
physical therapy record dated that same month notes references to 
pain in his cervical spine, shoulders and left arm due to an 
"explosion in Vietnam."  An April 2006 electromyogram (EMG) 
ruled out any neurological reasons, such as carpal tunnel 
syndrome, for the Veteran's pain.  

A February 2007 examination of the Veteran's right shoulder 
showed evidence of degenerative changes in the right 
acromioclavicular joint.  The Veteran received an increased 
rating for a service-connected right clavicle fracture (not 
presently on appeal) on the basis of those findings.  The 
examination report did not address any pain or degenerative 
changes that may have been present in the left shoulder or left 
arm.  

During his September 2008 hearing, the Veteran testified that he 
felt a "pulling motion" when moving his left arm from left to 
right, and that the back of his shoulders were always tight.  He 
also felt a pulling sensation upon moving his arm overhead.  His 
back and shoulders also caused him discomfort while sleeping.

The Veteran received a VA joints examination in October 2009.  A 
history of shell fragment wound to the left axilla was noted, 
with no retained fragments.  The Veteran said that he had had 
neck and shoulder discomfort since his discharge from the 
military, with the neck pain becoming worse in 2000.   

The pain was located in the posterior neck and trapezius muscles.  
It occurred on a daily basis, and was increased upon turning the 
head from side to side, sitting for longer than 2 hours, or 
putting the left arm into the sleeve of a shirt.  The examiner 
found that a painful trapezius muscle was the cause of the 
Veteran's reported arm and shoulder pain.  X-rays of the cervical 
spine showed soft tissue calcification at C5-6, with additional 
small areas of calcification at C3-4, C4-5, C5-6, and C6-7, with 
slight disc narrowing at C6-7.  There was no intervertebral 
foraminal narrowing.  The diagnosis was cervical degenerative 
disc disease, mild, and history of soft tissue wound, left 
axilla.  

The examiner found that the February 2007 finding of 
acromioclavicular arthritis on the right shoulder was not related 
to the left axillary wound.  He further found that the shell 
fragment wound had "no connection whatsoever with the Veteran's 
cervical degenerative disc disease," as that disorder was 
related to the aging process.  The Veteran's trapezius pain, 
reported as left arm and shoulder pain, was a result of the age-
related cervical spine disorder.

On review, the Board finds that the medical evidence of record is 
against a finding that the Veteran's cervical spine disorder is 
the result of his service-connected shell fragment wound. A 
cervical spine disorder was not diagnosed until April 2006, many 
years after the Veteran sustained his service-connected shell 
fragment wound.  The October 2009 VA examiner opined that the 
Veteran's degenerative disc disease of the cervical spine was 
related to the aging process.  Since the examiner also indicated 
that the service-connected residuals of a shell fragment wound of 
the left axilla had no connection at all with the degenerative 
disc disease of the cervical spine, it is clear that there is 
absolutely no relationship between the two disabilities.  The VA 
examiner is a physician and competent to render an opinion on 
this matter.  The examination report thoroughly discussed all of 
the relevant evidence of record, and the conclusion is reasonably 
based on that evidence.  

There is also no indication in the record that the Veteran 
suffers from arthritis affecting the left arm or left shoulder.  
The examiner found the Veteran's reports of a "pulling" 
sensation in his upper back are in fact referring to pain in the 
trapezius muscles, and stated unequivocally that the Veteran's 
trapezius pain is related to his cervical spine disorder, and is 
not in any way related to his shell fragment wound.

The Veteran has indicated that his symptoms of a cervical spine 
disorder, bilateral shoulder disability and left arm pain are 
related to the shell fragment wound incurred in service.  Thus, 
in adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran as to continuity of symptomatology 
since his service-connected shell fragment wound was sustained.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of pain in the neck, shoulders and 
arm.  See Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not 
competent to determine that current disability of the cervical 
spine, shoulders and/or left arm is related to the service-
connected residuals of a shell fragment wound, because he does 
not have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the medical opinions and the lay evidence presented by 
the Veteran, the Board finds that the negative evidence is more 
persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's cervical spine disorder, shoulder 
disability, and/or left arm disability are proximately due to, 
the result of, or chronically aggravated by the Veteran's service 
connected shell fragment wound.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for arthritis of the cervical 
spine as secondary to the service-connected shell fragment wound 
to the left axilla is denied.

Entitlement to service connection for arthritis of the bilateral 
shoulders as secondary to the service-connected shell fragment 
wound to the left axilla is denied.

Entitlement to service connection for arthritis of the left arm 
as secondary to the service-connected shell fragment wound to the 
left axilla is denied.


REMAND

A February 2007 rating decision granted service connection for 
PTSD and assigned a noncompensable rating.  A timely appeal was 
noted with respect to the assigned disability evaluation.  

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for service-connected PTSD from 
noncompensable to 10 percent, effective July 12, 2005, the date 
the Veteran's claim for service connection was received.  In a 
February 2007 statement, the Veteran indicated that his PTSD 
should be assigned a 30 percent rating.  A later decision awarded 
an increased evaluation from 10 percent to 30 percent, effective 
November 12, 2009.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  

In its January 2010 decision awarding 30 percent for service-
connected PTSD, the RO stated that this represented a total grant 
of the benefit sought, pointing to the Veteran's February 2007 
notice of disagreement, which referenced a desire for a "higher 
increase for ... [PTSD] of 30 percent."  While that is correct, 
the 30 percent rating was not made effective from the date of the 
grant of service connection, and the Veteran's request for a 30 
percent rating predates the effective date of the assignment of 
that rating.  Neither the Veteran nor his representative has 
expressly indicated their satisfaction with the January 2010 
award of a 30 percent rating being effective only from November 
12, 2009.  The Board thus finds that the claim for an increased 
rating for the period prior to November 12, 2009 remains in 
controversy.  Id.  

Since the increased rating matter was not addressed in the 
supplemental statement of the case (in violation of the Remand 
instructions in August 2009), the issue must be REMANDED, per 
Stegall v West, 11 Vet. App. 268 (1998) , so that the RO can 
issue a statement of the case.  In Stegall the Court noted that 
a remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  

In light of the foregoing, the case is REMANDED to the RO via the 
Appeals Management Center in Washington, DC. for the following 
development:

The RO should readjudicate the issue of 
entitlement to an initial increased rating 
for PTSD for the period prior to November 
12, 2009.  If the claim remains denied, the 
RO is directed to promulgate a statement of 
the case on this issue and to provide the 
appellant with the appropriate notice of 
appellate rights.  If the claim is not 
resolved to the appellant's satisfaction, 
he should be provided with a statement of 
the case and an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


